                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


UNITED STATES OF AMERICA

               v.                                             Case No: 7:19mj51

ROBERT KOVACIC



                      RESPONSE IN SUPPORT OF MOTION FOR BOND

       Comes now the Defendant, Robert Kovacic, by counsel, and provides the following

response to the government’s memorandum of law with respect to the issue of bond. This Court

should release Mr. Kovacic on bond, as he is not a flight risk or a danger to the community and

special circumstances in this case support his release.

   1. Factual Background

   Mr. Kovacic is a 66 year old legal permanent resident, and has lived in the Roanoke area for

more than twenty years. His wife and adult children, who were born in the United States, live

here as well. He owns a house in joint tenancy with his wife, and although he and his wife have

been separated for several years, they have not divorced, and he remains close to his children,

especially his son.

   Mr. Kovacic has not been able to work for a number of years due to disability, including an

inner ear injury that has led to loss of hearing in one ear and impaired balance. He also had a hip

replacement in February of this year, and suffers from high blood pressure. While incarcerated,

he has suffered a skin reaction to either the soap or the water at the jail. Mr. Kovacic has

extremely limited financial means and minimal criminal history.

   2. Applicable Law Regarding Bail in Extradition Proceedings


                                                  1

 Case 7:19-mj-00051-RSB Document 18 Filed 06/03/19 Page 1 of 8 Pageid#: 176
    The Court has inherent authority to grant bail in cases of foreign extradition when special

circumstances that justify bail exist. Wright v. Henkel, 190 U.S. 40, 63 (1903). See also In re

Kapoor, No. 11-M-456, 2012 WL 2374195, at *3 (E.D.N.Y. June 28, 2012) (collecting cases and

finding “it is well-settled that although there is a presumption against granting bail in an

international extradition case, an extraditee may be granted bail . . . upon a showing of special

circumstances.”) A request for bail in extradition proceedings should be evaluated using a

preponderance of the evidence standard. See In re Extradition of Santos, 473 F. Supp. 2d 1030,

1035 n. 4 (C.D. Cal. 2006) (acknowledging disagreement among the courts but concluding that

the preponderance of the evidence standard is more appropriate).


    Courts considering bail in an extradition case “are not bound by an exhaustive list of ‘special

circumstances.’” Wroclawski v. United States, 634 F. Supp. 2d 1003, 1006 (D. Az. 2009).

Rather, courts across the country have considered a variety of factors and, at least at the

provisional release stage, have “view[ed] . . . articulated ‘circumstances’ collectively rather than

singularly.” In re Extradition of Molnar, 182 F. Supp. 2d 684, 689 (N.D. Ill. 2002) (holding that

extraditee established special circumstances sufficient to overcome presumption against bail

even when no individual circumstance, on its own, would merit release). “Although most cases

focus on a single special circumstance, courts are now recognizing that the cumulation of several

factors may constitute special circumstances that justify bail pending extradition proceedings.”

Nezirovic v. Holt, 990 F. Supp. 2d 594, 600 (W.D. Va. 2013).


    Courts have found a wide range of special circumstances justify release on bail, either on

their own or as part of a collective analysis. In addition, “the list of potential ‘special

circumstances’ is not limited to those previously recognized in published decisions.” In re

Extradition of Gonzalez, 52 F. Supp. 2d 725, 736 (W.D. La. 1999). Courts have found that

                                                   2

 Case 7:19-mj-00051-RSB Document 18 Filed 06/03/19 Page 2 of 8 Pageid#: 177
special circumstances justifying bail exist, inter alia, where the potential extraditee had a high

probability of success in challenging extradition, In re Extradition of Nacif-Borge, 829 F. Supp.

1210, 1216 (D. Nev. 2003); where the potential extraditee suffers from health issues that are

exacerbated by incarceration, United States v. Taitz, 130 F.R.D. 442, 446 (S.D. Cal. 1990);

where the potential extraditee was involved in civil litigation that involved “all the fortune” of

the prisoner and he needed to be able to prepare with counsel, In re Mitchell, 171 F. 289, 289

(S.D.N.Y. 1909) (L. Hand, J.); where the potential extraditee had strong support in the local

community, Matter of Requested Extradition of Kirby, 106 F.3d 855, 864-65 (9th Cir. 1996), as

amended (Feb. 27, 1997); where the foreign government was pursuing extradition although the

underlying documentation suggested the potential extraditee had been exonerated of the

underlying crime, United States v. Zarate, 492 F. Supp. 2d 514, 515 (D. Md. 2007); and where

the potential extraditee had no prior record and there was no allegation that he was a danger to

any community, United States v. Taitz, 130 F.R.D. 442, 446 (S.D. Cal. 1990).


   3. Lengthy Delay in Investigating and Requesting Extradition Is a “Special
      Circumstance”
   One special circumstance that several courts have recognized is a lengthy delay between the

alleged conduct at issue and the actual extradition request. The rationale behind a presumption

against bail is that “extradition cases involve an overriding national interest in complying with

treaty obligations.” United States v. Taitz, 130 F.R.D. 442, 444 (S.D. Cal. 1990). Hence, where

there has been substantial delay between the investigation, charges, and extradition request,

courts have recognized that the foreign power “has not made prosecution of this offense a

priority,” and there is a lack of diplomatic necessity for denying bail. In re Extradition of

Chapman, 459 F. Supp. 2d 1024, 1027 (D. Haw. 2006). In United States v. Ramnath, 533 F.

Supp. 2d 662 (E.D. Tx. 2008), the court considered the substantial delay in bringing charges (5

                                                  3

 Case 7:19-mj-00051-RSB Document 18 Filed 06/03/19 Page 3 of 8 Pageid#: 178
years) and seeking extradition (9 years), and inferred from the excessive delay that the case was

weak. Id. at 680. Similarly, in United States v. Castaneda-Castillo, 739 F. Supp. 2d 49, 57-58 (D.

Mass. 2010), the court recognized that the government of Peru’s lack of urgency in pursuing

charges against a potential extraditee undermined the argument that detention was diplomatically

necessary and granting him bail. While the court recognized that “the Peruvian government was

in turmoil for years following the events in question,” which occurred some twenty years before

the issuance of an order commencing the investigation in Peru, “there is no explanation for the

three year delay” between the commencement of the investigation and the extradition request. Id.

at 58. Finally, in Wroclawski, the court recognized that the eleven-year delay between when the

petitioner was charged with bank fraud and theft in Poland and when the Polish government

sought his extradition, constituted a special circumstance. 634 F. Supp. 2d at 1008.


     Here, the documentation provided by the government demonstrates that there has been

substantial delay in the investigation and arrest of Mr. Kovacic. He is alleged to have raped a

woman in 1995, and the allegation was reported to the civil police soon after the alleged event.

ECF 3, 3-2, at 7-8. Indeed, the documentation submitted by the government indicates that the

events alleged were investigated in 1995. ECF 3-2 at 29, ECF. 3-2 at 14. Although not included

in the documents provided, the alleged victim also stated that she gave a statement to the

Bugojno police two years after the events in question. ECF 3-3 at 15. Nonetheless, it does not

appear that BiH took any further action until 2008, when the alleged victim was reinterviewed.

She was interviewed again in 2012, and again in 2014, but the government of BiH did not

request extradition until 2015. ECF 3-1, at 4 1. Here, as in Castaneda-Castillo, “the only


1
 The diplomatic note is dated January 13, 2014, but was stamped received by the U.S. State
Department on January 20, 2015. Thus, either the note languished for approximately a year
before it reached the U.S. government, or the 2014 date is a typo and it should read 2015. Given
                                                 4

    Case 7:19-mj-00051-RSB Document 18 Filed 06/03/19 Page 4 of 8 Pageid#: 179
conclusion which this court can reach is that [the foreign government] has ‘not made prosecution

of this offense a priority.’” 739 F. Supp. 2d at 58 (citing Chapman, 459 F. Supp. 2d at 1027).


   The government’s evidence that Mr. Kovacic engaged in a war crime, as opposed to an

ordinary crime, is also tenuous. As Mr. Kovacic’s appointed defender in BiH pointed out, the

allegation of a war crime allowed the prosecution to avoid a statute of limitations problem, ECF

3-2 at 25, and that Mr. Kovacic is currently married to a Muslim Bosnian, thus making it

unlikely that his alleged action against the victim was the result of anti-Muslim sentiment. Id.

Nor does the alleged victim’s initial and most contemporaneous statement, given in 1995,

suggest that the alleged events had any nexus to her nationality. She only describes “Robert . . .

the son of the gipsy woman Brigita,” [sic] and does not allege that he is a Croatian, that he is in

any army, or that he made any statements regarding her religion or nationality. ECF 3-2 at 14.


   4. Mr. Kovacic’s Health Issues Also Contribute to “Special Circumstances”

   Courts have recognized that an extraditee’s health issues, especially when exacerbated by

incarceration, may form part of the special circumstances warranting bail. See, e.g., Salerno v.

United States, 878 F.2d 317, 317 (9th Cir. 1989) (noting that a serious deterioration in health

while incarcerated could be a special circumstance); Taitz, 130 F.R.D. at 446 (considering the

defendant’s allergic reactions while in custody as a health factor supporting the finding of special

circumstances).

   Mr. Kovacic’s health issues, including his recent hip replacement and impaired balance,

support the existence of special circumstances in this case. It is also unclear at this point whether




that the note refers to documentation “properly certified at the United States Embassy in
Sarajevo,” and those documents date from later in 2014, it appears that the latter is the case, and
the note was sent in 2015.
                                                  5

 Case 7:19-mj-00051-RSB Document 18 Filed 06/03/19 Page 5 of 8 Pageid#: 180
Mr. Kovacic is receiving all of his prescription medication. Counsel is in the process of obtaining

further medical information, and requests leave to supplement this briefing should additional

information become available.

   5. Mr. Kovacic Is Not a Flight Risk or a Danger to the Community

   Where the potential extraditee presents no risk of flight, a court may consider that as a factor

supporting the existence of special circumstances. Wroclawski, 634 F. Supp. 2d at 1006.

Contrary to the government’s assertions, there is no indication that Mr. Kovacic fled or

attempted to hide his whereabouts. The BiH prosecution was aware that he lived in Roanoke as

early as 2014. ECF 4, at 26. The fact that he had a public Facebook page with pictures of himself

in uniform indicates that he was not hiding his identity or location. See ECF 3-2, at 14.

       His defender in BiH pointed out to the court there that the documentation before that

court did not support the proposition that he left BiH immediately after the war, ECF 3-2 at 28,

and the court noted only that he appeared to have left “soon after the war,” id. at 29, a different

proposition from the perspective of flight. It also does not appear that he was ever given the

opportunity to appear voluntarily through a formal summons. ECF 3-2 at 25.

       Mr. Kovacic has lived in the Roanoke area for more than 20 years, has raised his family

here, and owns property here. Given his tenuous health, poor English skills, and straightened

financial condition, he has neither the physical nor financial means to flee, and he has substantial

ties to this community that indicate he is not a flight risk. The mere fact that he left Bosnia after

the war, by all accounts a reasonable decision that many Bosnians and Croatians made, in no

way indicates that he poses a risk of flight from his home in Roanoke. Because he is not a flight

risk, his release on bail would also pose no problem for the government’s compliance with its

treaty obligations. See Wroclawski, 634 F. Supp. 2d at 1005-06 (recognizing that bond would not



                                                  6

 Case 7:19-mj-00051-RSB Document 18 Filed 06/03/19 Page 6 of 8 Pageid#: 181
interfere with the government’s compliance with its treaty obligations where the government

concedes that the defendant does not present a risk of flight).

       Similarly, there is no indication that Mr. Kovacic is a danger to the community. After

more than 20 years in the Roanoke area, he has minimal criminal history, and does not appear to

have been incarcerated for any reason previously. Given his age and health, he poses no danger

to the community.

       Conclusion

       For the foregoing reasons, as well as for those that may be presented to this Court at Mr.

Kovacic’s bond hearing, special circumstances exist warranting his release on bond in this case.

       With respect to the arguments in the government’s briefing regarding the underlying

merits of the extradition proceeding, counsel requests leave to respond once an extradition

hearing has been set and she had had the opportunity to obtain additional information regarding

Mr. Kovacic and the relevant legal and factual issues in this case.




                                                      Respectfully submitted,

                                                      ROBERT KOVACIC

                                                      By Counsel

                                                      s/ Erin Trodden
                                                      Erin Trodden
                                                      Asst. Federal Public Defender
                                                      VSB No. 71515
                                                      116 N. Main St., Room 305
                                                      Harrisonburg, VA 22802
                                                      Tel: (434) 220-3396
                                                      Erin_trodden@fd.org




                                                 7

 Case 7:19-mj-00051-RSB Document 18 Filed 06/03/19 Page 7 of 8 Pageid#: 182
                            CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following: counsel of record; and I hereby certify that I have
mailed by United States Postal Service the document to the following non-
CM/ECF participants: none.


                                               s/ Erin Trodden




                                           8

 Case 7:19-mj-00051-RSB Document 18 Filed 06/03/19 Page 8 of 8 Pageid#: 183
